ORDER
This matter having been remanded to a Special Master by Order of the Court filed April 15, 1992, and the Master having duly filed the record and his report with the Court;
And the Legislature having subsequently amended N.J.S.A. 46H0A-6 (L.1993, e. 33);
And the Court having referred the report of the Special Master and the legislation to the Advisory Committee on Professional Ethics to determine whether any modification of Opinion # 608 was required;
And the Advisory Committee on Professional Ethics having concluded that L.1993, c. 33 has superseded Opinion # 608 and its Supplement and that a Notice to the Bar so indicating should be authorized by the Court and published in due course;
And good cause appearing;
It is ORDERED that the Advisory Committee on Professional Ethics is hereby authorized to prepare and publish a Notice to the Bar stating that Opinion #608 and the Supplement to Opinion # 608 have been superseded by L.1993, c. 33; and it is further
*416ORDERED that in light of the foregoing, the within appeals are dismissed as moot. No costs to any party.